MITCHELL, J.
While, in the main I concur in the foregoing opinion, I do not attach much, if any, importance to the fact that the plaintiff sold her own property for less than its value, and gave the proceeds to the *365deceased. I think the case is taken out of the statute of frauds by the fact that the consideration which plaintiff has furnished consisted, not merely of services in the ordinary sense of the word, but also of the assumption of a peculiar personal and domestic relation to the deceased as a member of their family; and therefore the value of the consideration as a whole is incapable of being estimated by any mere pecuniary standard.
COLLINS, J.
I am of the opinion that plaintiff could be compensated in damages to the amount of her loss when selling her real estate, and, therefore, that the fact of such sale is of no consequence here.